Name: Commission Regulation (EC) No 772/2005 of 20 May 2005 concerning the specifications for the coverage of the characteristics and the definition of the technical format for the production of annual Community statistics on steel for the reference years 2003 to 2009 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  iron, steel and other metal industries;  information technology and data processing;  industrial structures and policy
 Date Published: nan

 21.5.2005 EN Official Journal of the European Union L 128/51 COMMISSION REGULATION (EC) No 772/2005 of 20 May 2005 concerning the specifications for the coverage of the characteristics and the definition of the technical format for the production of annual Community statistics on steel for the reference years 2003 to 2009 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 48/2004 of the European Parliament and the Council of 5 December 2003 (1) and in particular Article 7 thereof, Whereas: (1) Regulation (EC) No 48/2004 established a common framework for the production of annual Community statistics on steel for the reference years 2003 to 2009. (2) Pursuant to point (a) of Article 7 of Regulation (EC) No 48/2004, implementing measures are necessary to specify the coverage of the characteristics required. (3) Pursuant to point (b) of Article 7 of Regulation (EC) No 48/2004, implementing measures are necessary to define the technical format for the transmission of annual Community statistics on steel. (4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, HAS ADOPTED THIS REGULATION: Article 1 1. The specifications for the coverage of the characteristics shall be as laid down in the Annex I of this Regulation. 2. In these specifications, references to company accounts use the headings laid down in Article 9 and Article 23 of Council Directive 78/660/EEC (2) for the purposes of presentation of the balance sheet and the profit and loss account, respectively. Article 2 The technical format referred to in Article 6.2 of Regulation (EC) No 48/2004 shall be as laid down in Annex II to this Regulation. Article 3 Member states shall apply these specifications and this technical format with respect to reference year 2003 and subsequent years. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 May 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 7, 13.1.2004, p. 1. (2) OJ L 222, 14.8.1978, p. 11. ANNEX I COVERAGE OF CHARACTERISTICS 1. YEARLY STATISTICS ON THE STEEL AND CAST IRON SCRAP BALANCE SHEET Preliminary remarks Member States will be expected to collect this information from all works which produce iron, steel or products defined as group 27.1 of NACE. Rev. 1.1 and which consume and/or produce scrap. For the first reference year 2003 the Commission will accept that the population covered refers to group 27.1 of NACE Rev.1. A separate questionnaire must be completed for each works even if several of them form part of the same company. Where the works has a locally integrated steel foundry this should be considered an integrated part of the works. Locally integrated works are those under the same management and in the same location. The form applies to rolling mills which directly re-roll used products not usually considered as scrap. All iron and steelworks which have no resources of their own and which therefore buy in their scrap from other works must complete this survey in the same way as producers. As they are not classified in group 27.1 of NACE Rev. 1.1, iron foundries, whether locally integrated or not, and non-integrated steel foundries are excluded. Scrap is considered to be:  any iron or steel scrap arising during the production and processing of iron or steel or recovered from old articles of iron or steel which is suitable for remelting (including scrap which is purchased; but not including burnt calcinated castings or castings attacked by acid),  runners and other steel pouring scrap (normal or bottom-poured), including tunnels and gates, waste from delivery pipes in bottom pouring etc., and also reject and defective ingots not included on production,  ladle skulls (except from sand casting). On the other hand, waste containing iron which is significantly contaminated with non-metallic material and which arises during melting or heat treatment or mechanical treatment should not be included under scrap, for example:  blast-furnace runners,  launders from casting, splash and other waste from pouring of iron, waste from casting pits,  steelworks slag,  scale from reheating furnaces and rolling and forging,  splatter from converters,  flue skull and lip skull, skulls and remainders arising from sand casting. Specifications Code: 1010 Title: Stocks on first day of year Stocks in the whole works including locally integrated activities should be entered in these codes (including steel foundries) with the exception of stocks held in iron foundries. Code: 1020 Title: Arising within the works It includes: runners and other casting scrap, from the steelworks and from integrated steel foundries: sprues, dozzle from steel casting. Include faulty and reject ingots not counted in production, process scrap is that which arises in the manufacture of semis and rolled products including hire working, also ingot waste and defective ingots and steel casting which are detected as being defective after having left the smelting plant or foundry (i.e. after they have been counted in production of crude or cast steel). Includes scrap arising in locally integrated steel foundries, forges, tube works and wire works, and cold rolling plants, works for metal construction and other departments processing steel, with the exception of iron foundries (See general note 1 above). Mill scrap which is to be re-rolled in own rolling mills does not count as new scrap, recovered scrap is steel and cast iron arising from repair and dismantling of old plant, machinery and apparatus, e.g. ingot moulds. Code: 1030 Title: Receipts (1031 + 1032 + 1033) Scrap received via a merchant acting as an intermediary is allocated as appropriate to the sources given as codes 1031, 1032 and 1033. Ship-breaking scrap from demolition yards in the Community should be counted as domestic and Community scrap. Code: 1031 Title: Receipts from home sources This includes receipts of scrap from other works or divisions of the same company in the same country, including blast furnaces, steel works, rolling mills, iron foundries (including the integrated iron foundries). Receipts of scrap from other steel companies works and from works other than those making or using steel, e.g. mines, should be included. This also includes receipts of scrap from the domestic market received directly from non-steel companies such as steel or iron foundries, tube works, forges, construction industry, extraction industry, shipyards, railway companies, engineering industry and metal manufacture, etc. Code: 1032 Title: Receipts from Community countries This comprises receipts of scrap from other Community countries. Code: 1033 Title: Receipts from third countries This comprises receipts of scrap from non-EU (or third) countries Code: 1040 Title: Total available (1010 + 1020 + 1030) Sum of stocks on first day of the year, arising within the works and as receipts. Code: 1050 Title: Consumption total ¦ Consumption total shows the total quantities of scrap consumed in the production of iron in blast-furnaces, electric iron-making furnaces and also sinter plants, as well as the total consumption of scrap used in the total production of crude steel including the manufacture of special pig iron by recarburising steel and production of locally integrated steel foundries. Code: 1051 Title: ¦ of which electric furnaces Consumption of scrap in the production of steel in electric furnaces. Code: 1052 Title: ¦ of which stainless scrap Consumption of stainless scrap containing 10,5 % or more of chromium and not more than 1,2 % of carbon, with or without other alloy elements. Code: 1060 Title: Deliveries Report all deliveries of scrap, including to all foundries, even those locally integrated. Code: 1070 Title: Stocks on last day of year (1040  1050  1060) Stocks in the whole works including locally integrated activities should be entered in these codes (including steel foundries) with the exception of stocks held in iron foundries. 2. FUEL AND ENERGY CONSUMPTION AND BALANCE SHEET FOR ELECTRICAL ENERGY IN THE STEEL INDUSTRY Preliminary remarks on the types of plant Plant for load preparation include plant for preparation of burden and sinter plant. As far as blast furnaces and electric iron making furnaces are concerned, only the consumption of fuel that is directly charged or used in furnaces as substitute for coke, that is, excluding consumption in hot blast stoves, fans and other ancillary blast furnace equipment (to be reported under other plants) is to be taken into account. Melting shops include steelworks melting shops and continuous casting. Electricity generating stations include consumption of fuel and energy used to produce all electricity in the works or in the joint generating stations of several steelworks. See also general note No 2. Member States will be expected to collect this information from all iron and steelworks defined as group 27.1 of NACE Rev. 1.1, including re-rollers and electricity generating stations of the steel industry which are shared between several works and companies. These generating stations should be considered as steelworks of group 27.1 of NACE Rev. 1.1 for the purposes of these statistics. Joint steel industry electricity generating stations Electricity generating stations common to several works or steel companies should be included as an entity. Joint steel industry generating stations should answer the survey directly. Works using the output of these generating stations should not, as to avoid double entries, include these data in their individual replies. The steelworks should however show in their resources the receipts of electricity from joint generating stations as a total (code 3102) among their receipts from outside. Electricity generating stations linked to other industries, e.g. the coal industry, are excluded. Plant producing electricity and steam These mixed plants should be considered in part as electricity generating stations. The fuel consumption should include only that used for production of electrical energy, i.e. excluding the quantities attributable to heat supply. Energy consumption In part A, enter the consumption of fuel and energy in the iron and steelworks and their auxiliary plants with the exception of coke ovens (blast furnaces, sinter plants, locally integrated steel foundries, rolling mills, etc.). Include all the consumption by auxiliary plant (for example power stations and steam plant) even if they do not function solely for the iron and steelworks plant. Exclude workshops integrated with the iron and steelworks whose activities are not covered by group 27.1 of NACE Rev. 1.1. Part A: Annual statistics on the Fuel and Energy Consumption broken down by type of plant Code: 2010 Title: Solid fuels (2011 + 2012) Solid fuels are to be recorded according to their state on receipt. Code: 2011 Title: Coke Includes coke, semi-coke, petroleum coke and coke fines. Code: 2012 Title: Other solid fuels Includes coal and agglomerates, lignite and briquettes. Code: 2020 Title: Liquid fuels Includes the consumption of all liquid fuels in the iron and steelworks and their auxiliary plant, in electricity generating stations, but with the exception of coke ovens. Code: 2030 Title: Gas (2031 + 2032 + 2033 + 2034) The consumption to be recorded should be net consumption, not including losses and gas burnt off. Gas consumption is to be recorded in gigajoules (1 gigajoule = 109 joules = 1 gigacalorie/4,186) based on the lower calorific value for each gas (for dry gas at 0 ° and 760 mm/Hg). Code: 2040 Title: External deliveries of blast furnace gas It includes total external deliveries of blast furnace gas to public supply, to integrated steel coking plants, to other steelworks and to other customers. Code: 2050 Title: External deliveries of converter gas It includes total external deliveries of converter gas to public supply, to integrated steel coking plants, to other steelworks and to other customers. Part B: Annual statistics on the Balance Sheet for Electrical Energy in the Steel Industry Specifications Code: 3100 Title: Resources (3101 + 3102) See specifications for 3101 and 3102. Code: 3101 Title: Gross production Gross production corresponding to the total consumption in electricity generating stations as reported in part A for electricity generating stations. Code: 3102 Title: Receipts from outside Outside comprises the public networks, other countries, iron and steelworks (including common generating stations), steelworks coke ovens, locally integrated departments etc. Code: 3200 Title: Used (3210 + 3220 + 3230) Total of line 3200 should correspond to that of line 3100. Code: 3210 Title: Consumption by plant (3211 + 3212 + 3213 + 3214 + 3215 + 3216 + 3217) Includes the total consumption by plant of lines (3211 + 3212 + 3213 + 3214 + 3215 + 3216 + 3217). Code: 3217 Title: Other plant Refers to other types of plant as specified in part A. Code: 3220 Title: Deliveries to outside See code 3102. Code: 3230 Title: Losses Includes all electric energy losses. 3. ENQUIRY ON INVESTMENTS IN THE IRON AND STEEL INDUSTRY (EXPENDITURE AND CAPACITY) Part A: Annual statistics on expenditure Preliminary remarks A separate questionnaire must be completed for each works even if several of them form part of the same company. Investment expenditure represents investment during the reference period in tangible goods. Included are new and existing tangible capital goods, whether bought from third parties or produced for own use (i.e. capitalised production of tangible capital goods), having a service life of more than one year and including non-produced tangible goods such as land. The threshold for the useful life of a good that can be capitalised may be increased according to company accounting practices where these practices require a greater expected service life than the one-year threshold indicated above. All investments are valued prior to (i.e. gross of) value adjustments, and before the deduction of income from disposals. Purchased goods are valued at purchase price, i.e. transport and installation charges, fees, taxes and other costs of ownership transfer are included. Own produced tangible goods are valued at production cost. Goods acquired through restructuring process (such as mergers, take-overs, break-ups, spin-off) are excluded. Purchases of small tools which are not capitalised are included under current expenditure. Also included are all additions, alterations, improvements and renovations which prolong the service life or increase the productive capacity of capital goods. Current maintenance costs are excluded as is the value and current expenditure on capital goods used under rental and lease contracts. Concerning the recording of investments where the invoicing, delivery, payment and first use of the good may take place in different reference periods, the following method is proposed as an objective:  Investments are recorded when the ownership is transferred to the unit that intends to use them. Capitalised production is recorded when produced. Concerning the recording of investments made in identifiable stages, each part-investment should be recorded in the reference period in which it is made. In practice this may not be possible and company accounting conventions may mean that the following approximations to this method need to be used:  Investments are recorded in the reference period in which they are delivered,  investments are recorded in the reference period in which they enter into the production process,  investments are recorded in the reference period in which they are invoiced,  investments are recorded in the reference period in which they are paid for,  investment is not recorded in the balance sheet. However, the additions, disposals and transfers of all fixed assets as well as the value adjustments of these fixed assets are shown in the balance sheet or the notes to the accounts. Tangible goods are listed in company accounts under Fixed assets  tangible assets. Specifications by type of plant Code: 4010 Title: Coking plant These include: Ovens including coke-oven batteries with ancillary equipment such as charges, pushers, crushers, etc., as well as coke cars and quenching towers, ancillary plant. NB: Under each heading are included plant, buildings and ancillary equipment. Code: 4020 Title: Plant for load preparation Includes plant for the preparation of iron ore and burden. Code: 4030 Title: Plant for iron-making and ferro-alloys (including blast furnaces) Includes electric pig-iron furnaces, low shaft furnaces and other pre-melting plant, etc. Code: 4040 Title: Steelworks melting shops The AOD process, vacuum and ladle treatments, etc. are regarded as treatment subsequent to the final process; the relevant investment expenditure (like all production) must be included in the category covering the appropriate final process. When the works includes (or will include) a steel melting shop and a mixer, the expenditure relating to the mixer should be included with the corresponding melting shop. If the works has no melting shop, this expenditure should be included with the expenditure relating to the blast furnaces. Code: 4041 Title: of which electric Includes EAF process for crude steel production, by electric (arc or induction) furnace. Code: 4050 Title: Continuous casting Relates to continuously cast slabs, blooms, billets, beam blanks and tube semis, excluding head and tail crops. Code: 4060 Title: Rolling mills (4061 + 4062 + 4063 + 4064) For each type of rolling mill, account should be taken of not only the expenditure relating to the mill itself, but also of those expenditures relating to plant upstream of the mills (e.g. reheating furnaces) and downstream (e.g. cooling beds, shears). Under the heading Others (code 4070) are included the expenditures relating to all equipment that does not come under a special mill category apart from coating installations (tinning, zinc-coating, etc.), distinguished at code 4064. Expenditure for skin-pass mills should be shown on code 4063  cold wide strip mill. Code: 4061 Title: Flat products This code records expenditure for hot rolling flat products mills. Code: 4062 Title: Long products This code records expenditure for hot rolling long products mills. Code: 4063 Title: Cold wide strip mills This code records expenditure for cold wide strip mills, continuous or not. Code: 4064 Title: Coating installations This code records expenditure for coating installations (coating lines). Code: 4070 Title: Other plant This code includes: All the central plants and distribution networks for electric power, gas, water, steam, air and oxygen. Transport, engineering workshops, laboratories and all other installations, which form part of the whole works but cannot be classified as part of a particular sector. Blooming, slabbing and billet mills when these semi-products are not continuously cast and reported under code 4050. Code: 4200 Title: Of which to combat pollution Capital expenditures for methods, technologies, processes or equipment designed to collect and remove pollution and pollutants (e.g. air emissions, effluents or solid waste) after their creation, prevent the spread of and measure the level of the pollution, and treat and dispose of pollutants generated by the operating activity of the company. This heading is the sum of expenditure in the environmental domains: Protection of ambient air and climate, Wastewater management, Waste management and Other environmental protection activities. Other environmental protection activities includes Protection and remediation of soil, groundwater and surface water, Noise and vibration abatement, Protection of biodiversity and landscape, Protection against radiation, Research and development, General environmental administration and management, Education, training and information, Activities leading to indivisible expenditure and Activities not elsewhere classified. Included are: Investments in distinct, identifiable components supplementing existing equipment, which are implemented at the end of or completely outside the production line (end-of-pipe equipment). Investments in equipment (e.g. filters or separate cleaning steps) which compose or extract pollutants within the production line, when the removal of these added facilities would not affect in the main the functioning of the production line. The main purpose or function of this capital expenditure is environmental protection and the total expenditure for these should be reported. The expenditure should be reported gross of any cost-offsets resulting from the generation and sale of marketable by-products, savings made, or subsidies received. Purchased goods are valued at the purchase price excluding deductible VAT and other deductible taxes directly linked to turnover. Excluded are: Actions and activities beneficial to the environment that would have been taken regardless of environmental protection considerations, including measures that primarily aim at health and safety of the workplace and production security. Measures to reduce pollution when the products are used or scrapped (environmental adaptation of products), unless environmental policy and regulation extends the legal responsibility of the producer to cover also the pollution generated by the products when used, or for taking care of the products when they become waste. Resource use and saving activities (e.g. water supply or the saving of energy or raw materials), unless the primary purpose is environmental protection: e.g. when these activities aim at implementing national or international environmental policy and are not undertaken for cost-saving reasons. Part B: Annual statistics on capacity Preliminary remarks The maximum possible production corresponds with that production which a works could produce during the year under consideration, taking into account normal or expected operating practices, operating methods and product mix. It is by definition higher than the actual production. Changes in MPP will in general be related:  to investments made although the expenditure and the change will not necessarily occur simultaneously,  to effective or planned permanent closures, transfer or sale. The maximum possible production does not correspond to the technical or rated capacity of any piece of equipment but is based on the overall technical structure of the works, taking into account the relationships between the various stages of production, e.g. between steelworks and blast-furnaces. The maximum possible annual production is the maximum production that can be attained during the year in question in ordinary working conditions, having regard to repairs, maintenance, and normal holidays, with the equipment available at the beginning of the year, taking account also of the supplementary production of equipment that will come into operation and existing equipment that should definitely be closed down during the course of the year. The development of the production is based on the probable proportions of the composition of the charge for each of the pieces of equipment under consideration and on the assumption that raw materials will be available. General methods of calculation All installations not permanently closed must be included in the replies to the enquiry. The calculation of MPP is based on the assumption of normal operating conditions, including:  normal availability of labour, i.e. no changes should be made to MPP in the situation where a works adapts to fluctuating market conditions by temporary reductions or increases in its manning levels,  normal availability of equipment, i.e. allowance should be made for periodic closures, for paid holidays, for routine maintenance and, where applicable, for the seasonal availability of electricity (1),  normal availability of raw materials,  normal distribution of charges, both raw materials and semi-finished products (unless otherwise specified, normal means that of the preceding year) to the various installations. In cases where, for reasons specific to a given plant, changes to this distribution are necessary, such changes can be made only if the raw materials or semi-finished products are likely to be available in sufficient quantity,  normal product mix, that of the previous year, unless specific changes are planned,  no problems with the disposal of products,  no strikes or lockouts,  no technical accidents or plant failures,  no serious interruptions due to the weather, e.g. flooding. Commissioning or withdrawal from service In cases where plant is to be commissioned, closed permanently, transferred or sold during the year in question, it is necessary to consider the date on which the entry or withdrawal will occur and calculate the MPP pro rata for the number of months the equipment is expected to operate. In the case of new equipment, particularly very large schemes, prudence should be exercised concerning the production achievable during the working-up period, which may extend over several years. 1. Steelworks  Converter steels: in the case of converter steels (e.g. LD, OBM, etc.) all iron- and steelmaking plant must be considered together, i.e. the MPP of the steelworks can be limited by the availability of hot metal; in such cases the MPP of the steelworks must be calculated on the basis of the iron available allowing for the normal distribution of the iron between the steelworks, foundries, granulating plant and sales as appropriate and the normal scrap charge required for 1 tonne of the finished product.  Electric steels: the normally available supplies of electric power must be considered.  General: technical bottlenecks may exist in certain auxiliary plant which may limit, for example, the simultaneous utilization to only two furnaces out of three. (The cause may be a technical bottleneck in the oxygen supply, soaking-pits, overhead travelling cranes, etc.). Therefore each melting shop must be considered with all the auxiliary equipment which affects its utilisation. 2. Rolling mills and coating lines The MPP of a rolling mill or coating line must be established on the basis of a given product mix, i.e. on the basis of fixed volumes of given product sizes and sections. Where a company, as a result of unpredictable market conditions, feels unable to make a forecast, the product mix of the previous year should be used. In addition, the MPP must also be established on the basis of the normal range of dimensions of the semi-finished products charged to the mill. In calculating the MPP, account must be taken of upstream and downstream bottlenecks that exist in the whole plant, e.g. the availability of semi-finished products, the capacity for handling or finishing the product. The purchase of semi-finished steel may allow the MPP of an otherwise constrained mill or group to be increased only if the necessary volume of semi-finished steel is likely to be available in a year of good trading conditions. This generally implies long-term contracts or well-defined supply programmes. Generally, in an integrated works or in the works of a single group, there should be a balance between the steel production and production of rolled products, after allowing for a normal distribution of the available steel between rolling mills, foundries and semi-finished products for tube-making or forging. As far as the actual production (code ACP) is concerned, it should be reported on the gross basis, at the final completion of each process stage, before any transformation. It should include all products made in the works whether or not these are for its own account. In particular, all hire-worked products must be included in the production of the works where they were made, and not in that of the works which has ordered the hire working. It should cover all products and qualities (non-alloy and alloy grades), including those downgrades but not for immediate remelting, such as non-prime products, plate and sheet cutting and cropped ends; products recovered by cutting rolled or part-rolled steel products, or semis where the defective areas are scraped for immediate remelting. The transmission of data related to the actual production is optional. A separate questionnaire must be completed for each works even if several of them form part of the same company. Specifications Code: 5010 Title: Coke Output of coke ovens. Code: 5020 Title: Load preparation Output of all sinter pellet and other plants producing agglomerated materials for blast furnace charge and directly reduced sponge iron. Code: 5030 Title: Pig iron and ferro-alloys Output of all the iron, spiegel and high carbon ferro-manganese coming from blast furnaces and electric iron-making furnaces in the works. Code: 5040 Title: Crude steel Total crude steel. Code: 5041 Title: of which electric of which crude steel from electric (arc and induction) furnaces. Code: 5042 Title: of which used in continuous casting of which continuously cast slabs, blooms, billets, beam blanks and tube semis. Code: 5050 Title: Products obtained directly by hot rolling (5051 + 5052) Includes total hot rolled products. Code: 5051 Title: Flat products Includes total hot rolled flat products. Code: 5052 Title: Long products Total hot rolled long products. For reasons of convenience, this code includes rolled semis for tubes as they cannot be classified under any other code. Code: 5060 Title: Products obtained from hot rolling products (Excluding coated products) Products obtained from hot rolling products (excluding coating products). This code includes hot narrow strip from hot rolled wide strip, hot plates cut from hot rolled wide strip, cold rolled flat products in sheet or coil form. Code: 5061 Title: of which products obtained by cold rolling of which flat products (sheet and strips) obtained by cold rolling. Code: 5070 Title: Coated products This code includes packaging steels (tinplate, tinned sheet and strip, ECCS), all hot-dipped or electrolytically metal-coated sheet, plate and coils, flat or corrugated, and all sheet, plate and coils, flat or corrugated, coated with organic coatings. The definition of codes in this survey is given with reference to the former Eurostat ECSC questionnaire 2-61. (1) Regular overhauls over a period of years (e.g. blast-furnace) may, however, be reduced to an annual average. ANNEX II TECHNICAL FORMAT 1. THE FORM OF THE DATA The data are sent as a set of records of which a large part describes the characteristics of the data (country, year, economic activity etc.). The data itself is a number which can be linked to flags and explanatory footnotes. Confidential data should be sent with the true value being recorded in the value field and a flag indicating the nature of the confidential data being added to the record. 2. RECORD STRUCTURE Records are made up of fields of variable length separated by semi-colons (;). The maximum expected length is shown in the table for your information. In order from left to right they are: Field Type Maximum length Values Series A 3 Alphanumeric code of the series (see list below). Year A 4 Year in four characters e.g. 2003. Country A 6 Country code (see list below). Type of production A 3 To distinguish Maximum Possible Production from the Actual Production (only used for the statistics on capacity) or to distinguish the type of plant (plant for load preparation, rolling mill departments, blast furnaces and electric iron making furnaces, electricity generating stations, melting shops, other plant) (only used for the statistics on fuel and energy consumption). Variable A 4 Variable code. The codes laid down in Regulation (EC) No 48/2004 on the production of annual Community statistics on the steel industry for the reference years 2003-2009 have 4 characters (see list below). Data value N 12 Numeric value of the data expressed as a whole number without decimal places. Confidentiality flag A 1 A, B, C, D: indicates that the data are confidential and the reason for that confidentiality (see list below). A blank space indicates non-confidential data. Dominance N 3 A numeric value less than or equal to 100. This indicates the percentage dominance of one or two enterprises which dominate the data and make it confidential. The value is rounded to the nearest whole number: e.g. 90,3 becomes 90, 94,50 becomes 95. This field is blank for non-confidential data. This field is only used when the confidentiality flags B or C are used in the previous field. Units of data values A 4 Codes for indicating the units. 3. DESCRIPTION OF THE FIELDS 3.1. The type of series Series type Code Yearly statistics on the steel and cast iron scrap balance sheet S10 Annual statistics on the Fuel and Energy Consumption broken down by type of plant S2A Annual statistics on the Balance Sheet for Electrical Energy in the Steel Industry S2B Enquiry on Investments in the Iron and Steel Industry S3A Annual statistics on capacity S3B 3.2. Countries Country Code Belgium BE Czech Republic CZ Denmark DK Germany DE Estonia EE Greece GR Spain ES France FR Ireland IE Italy IT Cyprus CY Latvia LV Lithuania LT Luxembourg LU Hungary HU Malta MT Netherlands NL Austria AT Portugal PT Poland PL Slovenia SI Slovakia SK Finland FI Sweden SE United Kingdom UK Iceland IS Liechtenstein LI Norway NO Switzerland CH 3.3. Type of production or type of plant Type of production Code Maximum possible production MPP Actual production (optional) ACP Type of plant Plant for load preparation PLP Rolling mill departments RMD Blast furnaces and electric iron making furnaces FRN Electricity generating stations EGS Melting shops MLS Other plant OTH 3.4. Variables and unit of data value Code Title Unit of data value Steel and Cast Iron Scrap Balance Sheet Metric tonnes 1010 Stocks on first day of year MTON 1020 Arising within the works MTON 1030 Receipts (1031 + 1032 + 1033) MTON 1031 from home sources MTON 1032 from Community countries MTON 1033 from third countries MTON 1040 Total available (1010 + 1020 + 1030) MTON 1050 Consumption total ¦ MTON 1051 ¦ of which electric furnaces MTON 1052 ¦ of which stainless scrap MTON 1060 Deliveries MTON 1070 Stocks on last day of year (1040  1050  1060) MTON Fuel and Energy Consumption 2010 Solid fuels (2011 + 2012) MTON 2011 Coke MTON 2012 Other solid fuels MTON 2020 Liquid fuels MTON 2030 Gas (2031 + 2032 + 2033 + 2034) GJ 2031 Blast furnace gas GJ 2032 Coke oven gas GJ 2033 Converter gas GJ 2034 Other gas GJ 2040 External deliveries of blast furnace gas GJ 2050 External deliveries of converter gas GJ Annual statistics on the Balance Sheet for Electrical Energy in the Steel Industry MWh 3100 Resources (3101 + 3102) MWh 3101 Gross production MWh 3102 Receipts from outside MWh 3200 Used (3210 + 3220 + 3230) MWh 3210 Consumption by plant (3211 + 3212 + 3213 + 3214 + 3215 + 3216 + 3217) MWh 3211 Sinter plant and plant for preparation of burden MWh 3212 Blast furnaces and electric iron making furnaces MWh 3213 Electric melting shops and continuing casting MWh 3214 Other melting shops and continuing casting MWh 3215 Rolling mill departments MWh 3216 Electricity generating stations MWh 3217 Other plant MWh 3220 Deliveries to outside MWh 3230 Losses MWh Monetary data must be expressed in thousands of euros for euro zone countries and in thousands of national currencies for countries outside the euro area. Code Title Unit of data value Investment expenditure in the Iron and Steel Industry Thousands of euros or thousands of national currency 4010 Coking plant KEUR or KNC 4020 Plant for load preparation KEUR or KNC 4030 Plant for iron making and ferro-alloys (including blast furnaces) KEUR or KNC 4040 Steelworks melting shops KEUR or KNC 4041 of which electric KEUR or KNC 4050 Continuous casting KEUR or KNC 4060 Rolling mills (4061 + 4062 + 4063 + 4064) KEUR or KNC 4061 Flat products KEUR or KNC 4062 Long products KEUR or KNC 4063 Cold wide strip mills KEUR or KNC 4064 Coating installations KEUR or KNC 4070 Other plant KEUR or KNC 4100 General total (4010 + 4020 + 4030 + 4040 + 4050 + 4060 + 4070) KEUR or KNC 4200 Of which to combat pollution KEUR or KNC Maximum Possible Production in the Iron and Steel Industry (Capacity) 1 000 tonnes per year 5010 Coke 1 000 5020 Load preparation 1 000 5030 Pig iron and ferro-alloys 1 000 5040 Crude steel 1 000 5041 of which electric 1 000 5042 of which used in continuous casting 1 000 5050 Products obtained directly by hot rolling (5051 + 5052) 1 000 5051 Flat products 1 000 5052 Long products 1 000 5060 Products obtained from hot rolling products (excluding coated products) 1 000 5061 of which products obtained by cold rolling 1 000 5070 Coated products 1 000 3.5. Confidentiality flags Member States are asked to clearly indicate confidential data using the flags listed below: Reason for confidentiality Flag Too few enterprises A One enterprise dominates the data B Two enterprises dominate the data C Confidential data due to secondary confidentiality D 4. EXAMPLES OF RECORDS Example 1 S10;2003;DE;;1010;12345;;;MTON As far as the yearly statistics on the steel and cast iron scrap balance sheet is concerned, the stocks on 1.1.2003 in Germany was 12 345 metric tonnes. These data were not confidential. Example 2 S3B;2003;SK;MPP;5010;12000;;;MTON As far as the annual statistics on capacity are concerned, the maximal possible production of Coke in Slovakia in 2003 was 12 000 tonnes. These data were not confidential. Example 3 S3B;2003;ES;ACP;5040;12000;B;95;MTON As far as the annual statistics on capacity are concerned, the actual production of crude steel in Spain in 2003 was 12 000 tonnes. These data were confidential, as one enterprise dominated the data and represented 95 % of the production. 5. ELECTRONIC FORM Member States shall transmit to the Commission (Eurostat) the data and metadata required by this Regulation in an electronic format compliant with an interchange standard proposed by the Commission (Eurostat).